Citation Nr: 0603431	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  92-15 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including as a result of exposure during service to Agent 
Orange.  

2.  Entitlement to service connection for hypertension, 
including as a result of exposure during service to Agent 
Orange.  

3.  Entitlement to service connection for headaches, 
including as a result of exposure during service to Agent 
Orange.  

4.  Entitlement to a disability rating for post-traumatic 
stress disorder (PTSD) higher than 10 percent from November 
29, 1993, through December 10, 2001.  

5.  Entitlement to a disability rating for duodenal ulcer 
disease with duodenitis higher than 10 percent disabling from 
November 29, 1993, through August 30, 1995, and higher than 
20 percent disabling for the period beginning August 31, 
1995.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to the service-connected 
disabilities (TDIU) from August 16, 1999, to December 11, 
2001.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active service from April 1966 to April 
1970.  He had service in Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In April 1996, the appellant testified before one of the 
undersigned Veterans Law Judges at a hearing held at the RO 
pertaining to the two increased rating issues listed on the 
cover page.  In November 2000, the appellant testified at the 
RO via video conference before another of the undersigned 
Veterans Law Judges located in Washington, D.C.  Transcripts 
of both hearings are of record.  

Since the November 2000 hearing, this case has been remanded 
twice for additional development, in February 2001 and in 
March 2004.  The case has since been returned to the Board 
for further appellate action.

The Board observes that in addition to remanding the issues 
listed above, in March 2004, it granted an increased 100 
percent rating for PTSD.  The RO subsequently made the 100 
percent rating effective from December 11, 2001.  The issue 
of entitlement to a rating higher than 10 percent prior to 
December 11, 2001, is still before the Board.

Also, concurrent with the February 2001 remand, the Board 
issued a decision denying service connection for a 
respiratory disorder.  The Board's decision is final.  The 
veteran has since filed a claim with the RO to reopen the 
respiratory claim, and the RO denied the claim to reopen in a 
January 2003 rating decision.  That decision has not been 
appealed and the matter is not now before the Board.


FINDINGS OF FACT

1.  A chronic skin disorder was not present in service, the 
presence of chloracne, other acneform diseases consistent 
with chloracne, or porphyria cutanea tarda has not been 
demonstrated, and any currently present skin disorder is not 
etiologically related to service.  

2.  Hypertension was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service.

3.  Chronic headaches were not present in service and are not 
etiologically related to service.

4.  During the period prior to November 7, 1996, the 
veteran's PTSD was productive of social and industrial 
impairment that most nearly approximates definite.

5.  During the period from November 7, 1996, through December 
10, 2001, the veteran's PTSD was productive of occupational 
and social impairment that most nearly approximates 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior, 
self-care and normal conversation.

6.  From November 29, 1993, through August 30, 1995, the 
veteran's duodenal ulcer disease with duodenitis was no more 
than mild.

7.  During the period from August 31, 1995, to present, the 
veteran's duodenal ulcer disease with duodenitis has been no 
more than moderate.

8.  Prior to December 11, 2001, the veteran's service-
connected PTSD, duodenal ulcer disease, diabetes mellitus, 
and scar of the left axilla were not sufficient to preclude 
him from obtaining or retaining any form of substantially 
gainful employment consistent with his education and 
industrial background.  


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

2.  Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A headache disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).




4.  The criteria for a 30 percent disability rating for PTSD, 
but not higher, are met from November 29, 1993, through 
December 10, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

5.  From November 29, 1993 to August 31, 1995, the criteria 
for a disability rating higher than 10 percent for duodenal 
ulcer disease with duodenitis were not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2005).

6.  From August 31, 1995 to present, the criteria for a 
disability rating higher than 20 percent for duodenal ulcer 
disease with duodenitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).

7.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities were 
not met prior to December 11, 2001.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a skin 
disorder, hypertension and headaches.  He is also seeking 
increased disability ratings for his service-connected PTSD 
and duodenal ulcer disease with duodenitis, and he is seeking 
a TDIU for the period prior to his currently assigned total 
rating.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in a series of letters from the RO to the veteran 
and his representative.  A February 2005 letter, sent in 
response to the Board's March 2004 remand addressed all of 
the issues on appeal.  Even though that letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and service medical records and 
pertinent VA medical records have been obtained.  The 
originating agency made an attempt to obtain additional 
records from the Social Security Administration (SSA); 
however it was notified by SSA that no records for the 
veteran were found.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of the claims.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
August 2005.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of any of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that the originating agency 
properly processed the claims following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.  

Service Connection Claims

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, diastolic 
pressure must be predominantly 100 or more; systolic pressure 
must be 160 or more, or there must be a history of diastolic 
pressure predominantly 100 or more and continuous medication 
is required for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2005); see also the Court's discussion of this 
subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure and shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  

Chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcoma (includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus 
tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of 
tendon sheath, malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation 
(malignant triton tumor), glandular and epithelioid 
malignant schwannomas, malignant mesenchymoma, malignant 
granular cell tumor, alveolar soft part sarcoma, 
epithelioid sarcoma, clear cell sarcoma of tendons and 
aponeuroses, extraskeletal Ewing's sarcoma, congenital 
and infantile fibrosarcoma, malignant ganglioneuroma).  
See 38 C.F.R. § 3.309(e) (2005).  

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's essential contention with respect to each of 
the three issues for which service connection is being 
sought, is that they resulted from his exposure to Agent 
Orange during his service in Vietnam.  The veteran's Form DD-
214 shows that he had service in Vietnam during the Vietnam 
War, and his exposure to Agent Orange or other herbicide 
agents is therefore presumed.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2005).  

Although the presumption of exposure to herbicides is 
applicable, none of the veteran's claimed disabilities is 
subject to presumptive service connection on an Agent Orange 
basis.  The veteran stated in a September 1996 letter that he 
has chloracne.  However, the medical evidence of record 
simply does not contain a diagnosis of chloracne or other 
acneform disease consistent with chloracne.  The veteran is 
not a medical professional, and thus is not competent to 
provide such a diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

While the record contains a past diagnosis of acne vulgaris, 
this is manifestly not a diagnosis of chloracne, and in fact, 
the diagnosis of acne vulgaris does not appear to be a 
currently supported diagnosis.  While the veteran's report of 
medical history at entry into service included notation of 
the veteran's history of acne vulgaris prior to service, on 
examination at that time, the veteran's skin was described as 
normal, with no acne noted.  Moreover, the service medical 
records do not show any treatment for acne vulgaris during 
service; and, although noted at entry into service, at 
separation in 1970, acne vulgaris was not mentioned.  The 
first reference to acne vulgaris after service does not 
appear until a May 1997 examination, and this appears to be 
based solely on the presence of acne scars on the veteran's 
face, and not on any clinical finding of current disease 
activity.  Similarly, on VA examination of the skin in May 
1974, the examiner found no skin pathology to be present.  
Most recently, the veteran was afforded a VA skin examination 
in July 2002.  The examiner noted no active lesions on the 
face.  

The veteran was also diagnosed with pseudofolliculitis barbae 
in service and was put on a shaving profile; however, similar 
to acne vulgaris, such a diagnosis does not appear in the 
post-service evidence, and is therefore not considered a 
current disability.  The Board notes that the veteran 
currently wears a full beard as described in the medical 
evidence; however examinations have been conducted for the 
specific purpose of determining the nature and etiology of 
any current skin disorder and pseudofolliculitis barbae has 
not been diagnosed since service.  The veteran does have a 
current diagnosis of an epidermal inclusion cyst on the upper 
back, provided in the October 2002 VA examination report.  
While this constitutes a current diagnosis of a disability, 
such a diagnosis is not listed among the disorders entitled 
to a presumption of service connection under 38 C.F.R. 
§ 3.309(e), and therefore it does not by itself provide a 
basis for service connection.

In addition to skin disorders, the veteran was diagnosed with 
mild hypertension and mild headaches by the October 2002 
examiner.  He was also diagnosed with hypertension and 
chronic headaches in a May 1999 VA General Medical 
Examination.  These diagnoses are, similar to the epidermal 
cyst, not listed among the disorders entitled to a 
presumption of service connection.  Moreover, the Secretary 
has also published a list of specific conditions for which a 
presumption of service connection based on exposure to 
herbicides is specifically not warranted.  These include 
circulatory disorders (such as the veteran's hypertension) 
and any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  

The Board therefore concludes, based on the medical evidence 
of record, and the regulatory provisions cited above, that 
the veteran is not entitled to service connection for any 
current skin disorder, for hypertension, or for headaches, on 
the basis that they are conditions presumed to be associated 
with exposure to herbicides in Vietnam.  The Board will, 
however, proceed to discuss other possible bases for service 
connection.

The veteran has a current diagnosis of a benign epidermal 
inclusion cyst of the upper back.  No other skin diagnoses 
are currently supported.  The requirement of a current 
diagnosis is therefore met to this extent.

With respect to a disease or injury in service, at entry into 
service in 1966, the veteran reported a history of skin 
diseases, and the examining physician described a pre-service 
history of acne of the face; however, on examination, the 
veteran's skin was described as normal.  The veteran was 
treated for a cyst in the left axilla in October 1969, which 
was excised in January 1970.  He was also treated for 
pseudofolliculitis barbae in February 1970, and was put on a 
shaving profile.  The Board also notes that, while the 
veteran's current skin disability is not presumed to be 
related to exposure to Agent Orange, the presumption of such 
in-service exposure still applies.  38 C.F.R. § 
3.307(a)(6)(iii) (2005).  Therefore, to the extent of the 
conditions noted in the service records, and to the extent of 
the veteran's presumed exposure to herbicides in service, the 
second element is met.

With respect to medical nexus, the veteran was afforded a VA 
skin examination in October 2002, the examiner concluded that 
the veteran's epidermal inclusion cyst of the upper back was 
benign and was not related to service or to Agent Orange 
exposure in service.  The Board can identify no competent 
medical evidence that purports to relate the veteran's 
epidermal inclusion cyst of the upper back to his military 
service, including his presumed exposure to herbicides 
therein.  To the extent that the veteran has stated his 
belief that there is such a relationship, as noted above, the 
veteran is not competent to provide medical nexus evidence.  
See Espiritu, 2 Vet. App. at 494-5.  Accordingly, as one of 
the elements necessary for service connection has not been 
met, the Board finds that service connection for a skin 
disability is not in order. 

The service medical records do not show a diagnosis of 
hypertension, and the veteran's blood pressure reading was 
110/78 at separation.  During the year after service, the 
veteran's blood pressure was measured in June 1970 at 110/80 
and 130/50, and in July 1970 at 110/70.  In addition, a 
reading of 112/60 was recorded in February 1971.  
Hypertension was not diagnosed on any of these occasions.  In 
fact there is no medical evidence suggesting that 
hypertension was present in service or until many years 
thereafter.  In addition, there is no medical evidence of a 
nexus between the veteran's hypertension and his military 
service.  Moreover, the veteran was afforded a VA examination 
in October 2002, and the VA examiner concluded that the 
veteran's hypertension was not at least as likely as not 
related to service or to Agent Orange exposure in the 
service.  The evidence of a nexus between this disability and 
the veteran's military service is limited to the veteran's 
own statements.  As noted above, this is not competent 
evidence of the alleged nexus.  See Espiritu, 2 Vet. App. at 
494-5.  Accordingly, service connection for hypertension is 
not in order. 

The veteran has a current diagnosis of mild tension 
headaches. 

At entry into service in 1966, the veteran reported a history 
of frequent or severe headaches, and the examining physician 
described a history of tension headaches and dizzy spells, 
etiology unknown.  Headaches were not diagnosed at that time 
or at any other time during service, no evidence of headaches 
was found on the service discharge examination, and the 
veteran stated on the report of medical history at separation 
that he did not have a history of frequent or severe 
headaches.  Thus, service medical records do not show that a 
chronic headache disorder was present in service.  

After service, the veteran first sought treatment for 
headaches in February 1974, and reported a history of 
headaches for the past one and a half years.  None of the 
post-service medical evidence of record suggests that the 
veteran had chronic headaches in service or that a chronic 
headache disorder is etiologically related to service.  A VA 
physician who examined the veteran in May 1999 diagnosed 
chronic headaches, but stated that their cause was 
undetermined.  The veteran was afforded another VA 
examination in June 2005.  The examiner concluded that, since 
headaches are common in the general population, with or 
without exposure to Agent Orange, and since the veteran does 
not appear to have notable frequency of headaches, it is less 
likely than not that his headaches are related to exposure to 
Agent Orange or to his military service.  As noted above, the 
veteran is not competent to provide medical nexus evidence by 
his own statements.  See Espiritu, 2 Vet. App. at 494-5.  
Accordingly, the Board finds that service connection for 
headaches is not in order. 

Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

PTSD

The veteran is seeking a higher disability rating for his 
service-connected PTSD for the period from November 29, 1993, 
through December 10, 2001, during which it was evaluated as 
10 percent disabling.  A 100 percent rating was granted, 
effective December 11, 2001.  

During the initial evaluation period, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with mental disorders.  The amendment became 
effective November 7, 1996.  Also during the appeal period, 
there has been a change in the law governing how VA applies 
such regulatory changes.  In Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled what was 
considered to be the controlling precedent on such matters, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent 
that it conflicts with the precedents set by the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The VA's General Counsel held in VAOPGCPREC 7- 2003 that 
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000 
(April 10, 2000).

Under the former 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), PTSD warrants a 10 percent rating when the 
manifestations of the disability are less than those required 
for a 30 percent rating but there is emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating is warranted if 
the disorder results in definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is assigned if the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.    

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment. In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993). The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 2002).

Words such as "moderate" are not defined in the VA Schedule 
for Rating Disabilities [or in the DSM-IV].  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of terminology such as "moderate" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Under the current version of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005), PSTD warrants a 10 percent if there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or where the symptoms are controlled by continuous 
medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The pertinent medical evidence of record for the period prior 
to December 11, 2001, consists of reports of a March 1994 VA 
examination and May 1997 psychological and PTSD evaluations.  
Based on this evidence, the Board finds that the criteria for 
a 30 percent rating are more nearly approximated than are the 
criteria for a 10 percent rating.  However, the Board can 
identify no basis to assign a 50 percent or higher rating 
during the period on appeal.

The Board finds that the veteran's symptoms are consistent 
with a depressed mood.  The veteran indicated to the May 1997 
PTSD examiner that he feels "useless, unwanted, rejected."  
He also stated that he has crying spells and has no interest 
in sex.  He also suffers feelings of insecurity and 
inferiority.  He denied any suicidal ideation or attempt, but 
indicated homicidal ideation during a physical confrontation 
which occurred in April of 1995.

The Board finds that the veteran's symptoms are consistent 
with anxiety and suspiciousness.  The May 1997 PTSD examiner 
noted that the veteran seemed "a little leery," and that he 
described himself as very suspicious.  The examiner noted 
that the veteran thinks he is being watched all the time and 
commented that even in the examination room, he felt he was 
being watched.  The examiner also commented that the veteran 
thinks he has psychic powers, but no special mission to 
perform.  When asked if he had any friends, the veteran 
responded, "I'm afraid not.  I don't find them useful."  He 
indicated that at times, he gets estranged from others 
because, "they don't understand me and I don't understand 
them."  The veteran stated at his April 1996 hearing that he 
is a paranoid person and that he keeps a weapon nearby for 
self-protection.  At his November 2000 hearing, he identified 
this weapon as a knife.

With respect to chronic sleep impairment, the veteran 
reported to the May 1997 PTSD examiner that he has difficulty 
falling asleep because "I'm thinking about my problems, the 
present, past, the future."  When he does fall asleep, he 
awakens after 20 to 30 minutes and is unable to go back to 
sleep.  He then paces, stares out the window or watches TV.

While there is no specific finding of mild memory loss (such 
as forgetting names, directions, recent events), the veteran 
reported to the May 1997 PTSD examiner that he has difficulty 
concentrating.  The Court held in Mauerhan v. Principi, 16 
Vet. App. 436 (2002) that the use of the term "such as" in 
the rating criteria demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  In this case, the Board finds that 
difficulty in concentration is consistent with the type and 
degree of symptomatology contemplated by mild memory loss.

With respect to panic attacks (weekly or less often), while 
the veteran has reported anxiety at times, there does not 
appear to be any support in the medical evidence or the 
veteran's statements for panic attacks or symptomatology of a 
similar type and degree.  However, it is not expected, 
especially with the more fully described grades of 
disabilities [such as PTSD], that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).  The Board finds that the majority of 
symptoms contemplated for a 30 percent rating under the 
current rating schedule are clearly met.  Others, such as 
memory loss are not clearly met, but appear to be 
approximated by similar symptomatology.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  

In this case, the Board finds that the criteria for the 30 
percent rating more closely fit the combination of symptoms 
demonstrated by the veteran than do the criteria for the 10 
percent rating.  

While the current rating criteria are only effective from 
November 1996 to present, the Board finds that the criteria 
for a 30 percent rating under the former rating criteria are 
also met.  As discussed above, a 30 percent rating is 
warranted for definite social and industrial impairment.  The 
term "definite" means "distinct, unambiguous, and moderately 
large in degree."  VAOPGCPREC 9-93 (Nov. 9 1993).  

In the veteran's case, the Board notes that the veteran's 
PTSD was described as moderate in severity by the May 1997 VA 
psychological examiner.  While the term "moderate" is 
clearly less than "moderately large" it is also clearly 
greater than "mild social and industrial impairment" as 
contemplated for a 10 percent rating.  The Board finds that, 
in light of the social isolation, suspiciousness and 
irritability demonstrated by the veteran throughout the 
period on appeal, and in light of the veteran's lack of 
employment during the period on appeal, "mild" social and 
industrial impairment is not as accurate a description of the 
veteran's PTSD symptomatology as "definite" social and 
industrial impairment.  Under either version of the rating 
schedule, the criteria for a 30 percent rating are more 
nearly approximated during the entire period on appeal than 
are the criteria for a 10 percent rating.

The Board notes that the May 1997 PTSD examiner assigned a 
Global Assessment of Functioning (GAF) score of 70.  GAF 
scores are based on a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  A score of 70, 
reflecting "mild" symptoms, appears to conflict with the 
finding of the psychological examiner that the veteran's PTSD 
is "moderate" in severity.  While there is no direct 
correspondence between a GAF score and a particular rating, 
to the extent that the score of 70 reflects a lower level of 
social and industrial impairment than is contemplated for a 
30 percent rating, the Board finds the symptomatology and 
clinical findings reported during the May 1997 and March 1994 
evaluations of the veteran to be more persuasive than the GAF 
score assigned by the June 1997 PTSD examiner.  In essence, 
the GAF score is intended to abstract or summarize the 
veteran's symptoms into a single numeric value.  The Board 
notes that the GAF score was not explained by the examiner in 
the same level of detail as the objective findings.  The 
Board therefore finds the objective clinical findings to be 
more persuasive.

While the Board has found that a 30 percent rating is 
warranted for the entire period on appeal, the Board also 
finds that the criteria for the next higher rating of 50 
percent are not met or approximated during any part of the 
appeal period.  With respect to the former rating schedule, 
the Board essentially returns to its discussion with respect 
to a 30 percent rating.  In fact, the Board found that the 
criteria for a 30 percent rating (definite impairment) were 
not fully met, but were more nearly approximated than those 
of the 10 percent level.  As the former criteria are 
essentially progressive, it follows logically that if 
"definite" impairment is not fully met, the more severe 
description of "considerable" impairment is also not 
satisfied.  Nor are the criteria for the 70 percent and 100 
percent levels, which are by design progressively more 
severe.

With respect to the current criteria, the type and degree of 
symptomatology contemplated for a 50 percent rating, such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing effective 
work and social relationships, are not met or approximated.  
Nor are the more severe criteria for the 70 and 100 percent 
levels.  

In the June 1997 psychological evaluation, the veteran was 
found to be polite, cooperative and communicative.  He 
presented information spontaneously and directly.  He 
expressed himself intelligibly, although some of his 
responses tended to be rather vague, imprecise and evasive.  
His affect was pleasant and well modulated and there was no 
visible sign of emotional distress.  

The March 1994 VA examination showed the veteran's grooming 
to be appropriate, and his interaction was generally 
comfortable, with normal speech and cognitive functions.  
Thought and perceptions were found to be normal.  His mood 
was depressed, and his affect was dysphoric, but the 
intensity of such symptoms was moderate.  Such 
symptomatology, in the Board's view is not compatible with 
the type and degree of symptoms contemplated for the 50 
percent, 70 percent or 100 percent levels.  

As alluded to above, the Board's inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan, 16 Vet. App. 436.  However, the 
Board has identified no symptomatology or other aspect of the 
veteran's service-connected PTSD that would enable it to 
conclude that the type and degree of symptomatology 
reflective of a 50 percent or higher rating are approximated, 
and the veteran and his representative have pointed to no 
such pathology.  

In accordance with the Court's decision in Fenderson, the 
Board has considered whether a stated rating is appropriate 
during the appeal period.  However, all of the medical 
evidence has been considered and discussed above; and none of 
it justifies more than a 30 percent rating.  The Board is 
aware that the increase on December 11, 2001, from 30 percent 
to 100 percent appears rather abrupt.  However, this is in 
fact accounted for by a finding of the veteran's VA social 
worker, E.G., and PTSD attending psychiatrist, C.G., M.D.  
They stated in a September 2002 letter that the veteran was 
functioning at a high level until his PTSD symptoms became 
unmanageable.  This statement appears to support a relatively 
sudden drop-off in functioning, as is reflected in the rating 
now assigned.  

Based on the record, the Board finds that a 30 percent 
disability rating for PTSD is in order for the entire period 
on appeal, from November 29, 1993, to December 11, 2001.  A 
higher rating is not warranted.

Duodenal Ulcer

The veteran is seeking a disability rating higher than 10 
percent for his service-connected duodenal ulcer with 
duodenitis for the period from November 29, 1993 through 
August 30, 1995, and a disability rating higher than 20 
percent for the period from August 31, 1995, to present.  

Duodenal ulcer disease is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305, which provides that a 10 percent rating 
is warranted if the disorder is mild with recurring symptoms 
once or twice yearly.  A 20 percent rating is warranted if 
the disorder is moderate with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 40 
percent rating is warranted if the disability is moderately 
severe; the manifestations are less than those of severe 
duodenal disease but there is impairment of health manifested 
by anemia and weight loss or there are recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times a year.  

The increased rating of 20 percent appears to have been 
awarded based on an August 1995 GI clinic report, which 
indicates that the veteran's duodenal ulcer had become 
active.  Prior to the August 1995 GI clinic report, the only 
evidence during the appeal period shows that the veteran's 
duodenal ulcer was inactive.  A March 1994 VA examination 
report shows a diagnosis of peptic ulcer disease (inactive).  
The examiner reported that examination of the abdomen was 
essentially normal.  A February 1991 special gastrointestinal 
examination (prior to the period on appeal) contains normal 
findings with no evidence of active peptic ulcer disease.  
Based on such objective evidence, the Board finds that there 
is no basis to award a rating higher than the currently 
assigned 10 percent for the period prior to August 31, 1995.  

For the period beginning August 31, 1995, the Board finds 
that a rating higher than 20 percent is not warranted.  

While the August 31, 1995, report appears to show that the 
veteran's duodenal ulcer was active, subsequent evidence 
shows that it has lessened in severity.  A May 1997 upper GI 
series was unremarkable.  The duodenal bulb and duodenal C-
loop were unremarkable.  There was mild reflux of barium into 
the distal esophagus.  Hiatal hernia was not demonstrated.  
The stomach was normal in size and shape with unremarkable 
mucosa and peristalsis.  A May 1997 GI examination showed 
that, while the veteran's duodenal ulcer was active, it was 
considered mild in severity.  There were no findings 
consistent with anemia, weight loss or recurrent 
incapacitating episodes of any duration or frequency.  The 
veteran was described as well-developed and well-nourished, 
and in no apparent distress.  The veteran described generally 
mild lower abdominal pain, which becomes severe only two or 
three times a month.  There was no associated nausea, 
vomiting, hematemesis, or melena.  

While the veteran stated to the May 1999 VA general medical 
examiner that he was losing weight, he weighed 230 pounds at 
that time.  The veteran weighed 217 pounds in an August 1995 
evaluation.  In a May 2002 examination, he weighed 223 
pounds.  In a May 2005 examination he weighed 218 pounds and 
in July 2005 he weighed 226 pounds.  In sum, the veteran's 
weight has changed very little throughout the appeal period. 

The veteran was afforded a VA examination in October 2002.  
The examiner noted no complications such as bleeding, 
obstruction or perforation.  He found that, at present, the 
veteran was asymptomatic when he follows his diet and takes 
his medication.  His symptoms are provoked by eating spicy, 
greasy foods and also food with a lot of seeds.  The 
diagnosis was a mild duodenal ulcer in the past, currently 
asymptomatic.  He also diagnosed a small sliding hiatal 
hernia with minimal GE reflux and mild gastritis and 
duodenitis.  

In sum, the evidence shows that the veteran's duodenal ulcer 
disease with duodenitis is currently no more than mild in 
severity.  The manifestations required for a 40 percent 
rating, such as anemia, weight loss or incapacitating 
episodes are not shown by the medical evidence of record.  
Accordingly, the Board concludes that a rating higher than 20 
percent is not warranted during any part of the appeal 
period.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his PTSD or duodenal ulcer disease and 
that the manifestations of these disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of these 
matters for extra-schedular consideration is not in order.  

TDIU

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2005). 

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2005); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

The veteran is service-connected for PTSD, which is rated at 
100 percent from December 11, 2001, to present.  A 30 percent 
rating is assigned for PTSD from November 29, 1993, to 
December 11, 2001.  The veteran is also rated at 20 percent 
for a duodenal ulcer with duodenitis from August 31, 1995, to 
present, and 10 percent prior to then.  He is rated at 20 
percent for diabetes mellitus from March 21, 2001, to 
present, and he is assigned a noncompensable rating for a 
scar of the left axilla.  Thus, prior to December 11, 2001, 
the veteran has no disability ratable at 40 percent or more, 
and his combined disability rating is 60 percent, which is 
less than the 70 percent combined rating required for the 
assignment of a total rating.  Thus, the veteran fails to 
meet the schedular criteria for consideration of a total 
rating based on individual unemployability due to service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2005).

Although the veteran does not meet the schedular criteria for 
consideration of a TDIU rating, the Board must also consider 
whether extra-schedular consideration is warranted.  As set 
out above, such consideration is warranted when a veteran 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), and when two 
additional criteria are met.  First, it must be shown that 
the claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities; see 38 C.F.R. § 4.16 (b) (2005).  Second, the 
case must present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, that 
would render impractical the application of the regular 
schedular standards; see 38 C.F.R. § 3.321 (2005).  In this 
case, as will now be addressed, neither criterion is met.  
Therefore, referral of this case to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration is not in order.  

The veteran is 63 years of age.  He reported on his December 
1998 application for a non-service-connected pension that he 
had earned his masters degree in special education, and that 
he last worked in 1989 as a special education teacher.  It 
appears to be the veteran's contention that, prior to 
December 11, 2001, he was unemployable because of his 
service-connected disabilities.  However, he has previously 
attributed his employment difficulties to a vision disorder.  
The veteran reported on the December 1998 pension application 
that he had resigned from his last job due to illness.  He 
stated that he had been unable to pass a physical since 1989 
due to poor vision.  At his April 1996 hearing, he stated 
that he had been denied employment because of his entire 
medical history.  

The veteran is not service connected for visual impairment, 
so that impairment cannot be considered in determining 
whether he is entitled to a TDIU.

Indeed, during the period in question, there is no medical 
opinion or other competent medical evidence suggesting that 
the veteran was unemployable on any basis, including as a 
result of his non-service connected vision disorder.  With 
respect to his service-connected conditions, in an October 
2002 GI examination report, the examiner concluded that the 
veteran's duodenal ulcer and several non-service-connected 
conditions did not render him unemployable.  Also, as noted 
above, a VA social worker, E.G., and PTSD attending 
psychiatrist, C.G., M.D. stated in a September 2002 letter 
that the veteran was functioning at a high level until his 
PTSD symptoms became unmanageable.  While the September 2002 
letter did not specifically discuss the veteran's 
employability in light of his service-connected conditions 
during the period on appeal, the Board believes that the 
description of the veteran's functioning as being at a high 
level is not consistent with a determination that he was 
unemployable.

Based on this evidence, the Board concludes that while the 
veteran's service-connected PTSD, duodenal ulcer disease, 
diabetes mellitus and left axilla scar have clearly resulted 
in industrial impairment throughout the appeal period, the 
evidence simply does not support the contention that these 
disorders rendered the veteran unemployable prior to December 
11, 2001.  The veteran has identified no evidence to the 
contrary, aside from his own contentions.  These contentions 
are outweighed by the objective medical evidence, which has 
been discussed at some length throughout this decision.  

The Board adds that there is no question that the veteran's 
service-connected disabilities would be expected to preclude 
certain types of employment, and to limit his ability to 
function and adapt.  This is, however, recognized in the 
combined 60 percent rating assigned prior to December 11, 
2001.  See Moyer v. Derwinski, 2 Vet, App. 289, 293 (1992); 
see also Van Hoose, supra.  

In short, the competent medical evidence of record does not 
establish and does not purport to establish that the veteran 
was in fact unemployable prior to December 11, 2001.  Indeed, 
the evidence strongly indicates that the veteran had the 
capacities for employment with certain restrictions.    

In short, the veteran's statements have been considered.  
However, for the reasons described above, the Board favors 
the objective medical evidence over the veteran's statements.  
That objective evidence fails to show that the veteran's 
service connected disabilities rendered him unemployable 
prior to December 11, 2001.  Accordingly, referral of the 
veteran's TDIU claim for extra-schedular consideration is not 
warranted, and the claim must be denied.



							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a skin disability is denied.  

Service connection for hypertension is denied.  

Service connection for headaches is denied.  

Subject to the criteria governing the payment of monetary 
benefits, a 30 percent disability rating for PTSD is granted 
from November 29, 1993, through December 10, 2001.  

A disability rating for duodenal ulcer disease with 
duodenitis higher than 20 percent disabling is denied for the 
period beginning August 31, 1995, and a rating higher than 
10 percent disabling is denied for the period from November 
29, 1993, through August 30, 1995.  

A TDIU for the period from August 16, 1999, to December 11, 
2001, is denied.  



			
	D.C. Spickler	F. Judge Flowers
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                  
_________________________________________________
	Shane A. Durkin
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


